United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                  June 20, 2003

                                                           Charles R. Fulbruge III
                                                                   Clerk
                          No. 02-50760 c/w
                            No. 02-50761
                          Summary Calendar


UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

ERNESTO LUIS VALERIANO-VALLES,

                                     Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
         USDC No. P-99-CR-39-2 and USDC No. P-01-CR-362

                        --------------------

Before BARKSDALE, DEMOSS, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Ernesto Luis Valeriano-Valles appeals his guilty-plea

convictions for conspiracy to possess with intent to distribute

marijuana and for importation of marijuana in violation of 21

U.S.C. § 846.

     Valeriano asserts that the district court erred when it

denied his motion to suppress the indictment because the district

court lacked jurisdiction due to his abduction by force by


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 02-50760 c/w
                            No. 02-50761
                                  -2-

Mexican authorities and delivery to the United States Government.

He asserts that his abduction violated due process and the terms

of the Extradition Treaty between the United States and Mexico,

31 U.S.T. 5059, 5065 (May 4, 1978).

     This court adheres to the Ker-Frisbie doctrine, set forth in

Ker v. Illinois, 119 U.S. 436, 440 (1886), and Frisbie v.

Collins, 342 U.S. 519, 522 (1952), which provides that due

process is not denied by a court’s assumption of jurisdiction

over a defendant who is forcibly brought before the court.          See

United States v. Wilson, 732 F.2d 404, 410-11 (5th Cir. 1984).

Valeriano relies on United States v. Toscanino, 500 F.2d 267, 275

(2d Cir. 1974), and asserts that his case warrants an exception

to the Ker-Frisbie doctrine.    This court has not accepted

Toscanino as a departure from the Ker-Frisbie doctrine.       See

Wilson, 732 F.2d at 411.    Moreover, Valeriano has not established

that the district court erred when it concluded that the facts he

alleges are not supported by the record.

     Valeriano’s argument that the district court lacked

jurisdiction because his abduction violated the extradition

treaty between the United States and Mexico is also without

merit.   See United States v. Alvarez-Machain, 504 U.S. 655, 664-

70 (1992) (the United States/Mexico extradition treaty does not

prohibit international abductions), and United States v. Chapa-

Garza, 62 F.3d 118, 120 (5th Cir. 1995) (“A criminal defendant

abducted to the United States from a nation with which it has an
                        No. 02-50760 c/w
                         No. 02-50761
                               -3-

extradition treaty does not acquire a defense to the jurisdiction

of this country’s courts.   The language of this country’s treaty

with Mexico does not support the proposition that abductions are

prohibited outside its terms.”) (citations omitted).

     The judgment of the district court is therefore AFFIRMED.